Defendant, City of Norwich, has appealed from an order of the Chenango Special Term of the Supreme Court denying its motion for judgment on the pleadings on the ground that the complaint fails to state a cause of action. The city’s contention is that the complaint fails to allege a proper presentation of the claim, out of which the action arose, to the common council of the city as required by the provisions of the City Charter. While the complaint is not a model pleading the allegations thereof and the statements in the bill of particulars contain all the essential elements of a good cause of action in compliance with the provisions of the defendant’s charter. Order unanimously affirmed, with ten dollars costs and disbursements. Present —■ Hill, P. J., Bliss, Heffeman, Sehenck and Foster, JJ.